Exhibit 10.1

 

LOGO [g898684g0501231422476.jpg]

April 15, 2020

Rohan Palekar

San Francisco, USA

Dear Rohan,

This letter supersedes your existing offer letter with 89bio Ltd. dated June 25,
2018 with respect to your continued employment with 89bio, Inc. (the “Company”)
as Chief Executive Officer. This letter is effective as of the date hereof.

Duties

In your capacity as a CEO, you will perform duties and responsibilities that are
commensurate with your position and such other duties as may be assigned to you
from time to time. You will report directly to the Board of Directors of the
Company. You will continue to serve on the Board of Directors. Your service on
the Board of Directors will not entitle you to additional compensation. You
agree to devote your full business time, attention and best efforts to the
performance of your duties and to the furtherance of the Company’s interests.

Location

Your principal place of employment shall in the San Francisco Bay area, subject
to business travel as needed to properly fulfil your employment duties and
responsibilities.

Base Salary

In consideration of your services, you will be paid a base salary of $530,000
per year, subject to review by the Board of Directors of the Company (the
“Board”), or a committee thereof, from time to time, payable in accordance with
the standard payroll practices of the Company and subject to all withholdings
and deductions as required by law.

Annual Bonus

Each year, you will have an opportunity to earn a discretionary target bonus of
up to 50% of your base salary (the “Target Bonus”). Your actual bonus amount
will be determined based on a combination of Company results and individual
performance against the applicable performance goals established by the Board.
Any annual bonus with respect to a particular calendar year will be paid within
2 1/2 months following the end of the year for which the annual bonus relates.



--------------------------------------------------------------------------------

You must remain continuously employed through the end of the applicable calendar
year to be eligible to receive an annual bonus payment for a particular calendar
year.

Expenses

The Company will reimburse you only for out of pocket business related expenses
reasonably incurred in the performance of your duties, as approved by the Board
in the annual budgeting process and in accordance with any expense claiming
policies and guidelines promulgated by the Company from time to time.

Equity Grants

Subject to the discretion and approval of the Board or the Compensation
Committee of the Board, you will be eligible to receive awards under the
Company’s 2019 Amended and Restated Equity Incentive Plan (or any successor
thereto) (the “Equity Plan”) from time to time in accordance with the terms and
conditions thereof.

Benefits and Perquisites

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company’s C-level executives in the United States, as
those policies are developed and amended by the Company. You will be entitled to
vacation in accordance with the Company’s policies for C-level executives in
effect from time to time. The Company and its subsidiaries reserve the right to
amend, modify or terminate any of its benefit plans or programs at any time and
for any reason.

Withholding

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

At-will Employment

Your employment with the Company is for no specific period of time. Rather, your
employment is at-will, meaning that any party may terminate the employment
relationship at any time, with or without cause, and with or without notice and
for any reason or no particular reason. Although your compensation and benefits
may change from time to time, the at-will nature of your employment may only be
changed by an express written agreement signed by an authorized officer of the
Company after approval by the Board.

Severance Outside of the Change in Control Protection Period

If (i) your employment with the Company is involuntarily terminated by the
Company without Cause (as defined below) and not due to a breach by you of the
terms and conditions of this letter (including, but not limited to, a breach of
any of the representations contained herein, the Employee Proprietary
Information and Invention Assignment Agreement (the “PIIA”) previously executed
by you, and/or the Employee Arbitration Agreement previously executed by you,
both of which shall continue to apply to your employment with the Company, as
successor

 

2



--------------------------------------------------------------------------------

to 89bio Ltd.) or (ii) you resign your employment with the Company for Good
Reason (as defined below), in each case, at any time outside of the Change in
Control Protection Period (as defined below), subject to your execution of a
release of claims in a form provided by the Company, you will be eligible to
receive severance in an amount equal to: (i) twelve (12) months of base salary
at the rate then in effect and (ii) subject to your timely election under COBRA,
payment or reimbursement of a portion of your COBRA premiums for twelve
(12) months following your termination or, if earlier, until such time as you
become eligible for similar coverage through another employer, which benefits
shall be paid for by the Company to the same extent that the Company paid for
health insurance for you prior to termination, (such amounts described in
clauses (i) through (ii) herein, collectively, the “Severance Benefits”). You
will thereafter be responsible for the payment of COBRA premiums (including,
without limitation, all administrative expenses) for any remaining COBRA period.
Notwithstanding the foregoing, in the event that the Company determines, in its
sole discretion, that the Company may be subject to a tax or penalty pursuant to
Code Section 4980D as a result of providing some or all of the payments
described in this paragraph, the Company may reduce or eliminate its obligations
under this paragraph to the extent it deems necessary, with no offset or other
consideration required. The Severance Benefits will be provided in regular
installments in accordance with the Company’s normal payroll practices over a
period of twelve (12) months commencing on the first payroll date following the
date on which the Release Condition is satisfied.

For purposes herein, the “Release Condition” means your execution, delivery, and
non- revocation of the release within 30 days following your termination of
employment.

For purposes herein, “Cause” means a reasonable, good faith finding by the Board
that you: (i) committed, have been convicted of, or entered a plea of guilty or
nolo contendere or no contest with respect to, (x) any felony or (y) any
misdemeanor involving dishonesty or moral turpitude; (ii) engaged in gross
negligence, willful misconduct, or any bad-faith act that is, or could
reasonably be expected to be, materially injurious to the business or reputation
of the Company; (iii) committed an act of fraud, embezzlement, theft, or
misappropriation against the Company or otherwise in the course of your
employment with, or the performance of duties for, the Company;
(iv) substantially failed to perform your duties in respect of your employment
diligently and in a manner consistent with prudent business practice; (v) failed
to execute and carry out any reasonable lawful directive of the Board that is
related to the business of the Company; or (vi) engaged in any act or omission
that is materially injurious the business, financial condition, or operations of
the Company.

For purposes herein, “Good Reason” means your resignation based on any of the
following events without your written consent, (a) a material diminution in your
authority, duties or responsibilities; (b) a material diminution in your annual
base salary except if the base salaries of a significant number of other
executives and members of senior management of the Company also are
proportionately reduced, whether or not such reduction is voluntary on your part
or on the part of such other executives and senior management; (c) the Company’s
relocation of your primary work location outside a 40-mile radius of San
Francisco that increases your one-way driving distance by more than 40 miles;
(d) any other action or inaction that constitutes a material breach of the terms
of this agreement. To constitute a resignation for Good Reason: (i) you must
provide written notice to the Company within thirty (30) days of the initial
existence of the event constituting Good Reason, (ii) you may not terminate your
employment unless the

 

3



--------------------------------------------------------------------------------

Company fails to remedy the event constituting Good Reason within fifteen
(15) days after such notice has been deemed given pursuant to this offer letter,
and (iii) you must terminate employment with the Company no later than fifteen
(15) days after the end of the 15-day cure period in which the Company fails to
remedy the event constituting Good Reason.

Severance During the Change in Control Protection Period

In the event you are terminated without Cause or resign for a Change in Control
Good Reason (as defined below) within ninety (90) days prior to, or twelve
(12) months following the consummation of a Change in Control (the “Change in
Control Protection Period”), then, subject to the Release Condition described
above, the amount of the Severance Benefits described above will be eighteen
(18) months instead of twelve (12) months, will also include payment of 1.5
times your Target Bonus (such compensation and benefits, including the Target
Bonus payment, the “Change in Control Severance Benefits”) and all Change in
Control Severance Benefits will be paid in a lump sum plus, any then outstanding
equity then held by you that is unvested will vest in full. For purposes herein,
“Change in Control” shall have the meaning set forth in the Company’s Equity
Plan and “Change in Control Good Reason” shall have the same meaning as “Good
Reason” except that the following additional prong will apply: a material
diminution in your reporting relationship.

Section 409A

This letter is intended to comply with Section 409A of the Internal Revenue Code
(“Section 409A”) or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this letter, payments provided under this letter may only be made
upon an event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this letter that may be excluded from Section 409A
either as separation pay due to an involuntary separation from service or as a
short-term deferral shall be excluded from Section 409A to the maximum extent
possible. For purposes of Section 409A, each installment payment provided under
this letter shall be treated as a separate payment. Any payments to be made
under this letter upon a termination of employment shall only be made upon a
“separation from service” under Section 409A. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this letter comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by you on account of noncompliance with Section 409A.

Notwithstanding any other provision of this letter, if any payment or benefit
provided to you in connection with termination of employment is determined to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A and you are determined to be a “specified employee” as defined in
Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the “Specified Employee Payment Date”) or, if earlier, on the
date of your death. The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to you in a lump
sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.
Whenever in this letter a payment or benefit is conditioned on your execution

 

4



--------------------------------------------------------------------------------

of a release of claims, such release must be executed, and all revocation
periods shall have expired, within 45-days after the date of your termination of
employment, failing which such payment or benefit shall be forfeited. If such
payment or benefit constitutes non-exempt deferred compensation for purposes of
Section 409A, and if such 45-day period begins in one calendar year and ends in
the next calendar year, the payment or benefit shall not be made or commence
before the second such calendar year, even if the release becomes irrevocable in
the first such calendar year.

Section 4999

Anything in this letter to the contrary notwithstanding, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of you
(whether pursuant to the terms of this letter agreement or otherwise) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), or interest or penalties
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then such Payments shall either (a) be delivered in full, or (b) subject
to, and in a manner consistent with the requirements of Section 409A of the
Code, be reduced to the minimum extent necessary to ensure that no portion
thereof will be subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state or local income and employment
taxes and the Excise Tax, results in receipt by you, on an after-tax basis, of
the greatest amount of benefits, notwithstanding that all or some portion of
such benefits may be subject to the Excise Tax. In the event that any Payments
are to be reduced pursuant to this paragraph, then the reduction shall be
applied as follows: (i) first, on a pro rata basis to your cash severance
payments and your target cash incentive award payment, (ii) second, on a pro
rata basis to your equity incentive awards, and (iii) third, to any outstanding
awards under the Equity Plan. The determinations to be made with respect to this
paragraph shall be made by a qualified accounting or legal professional firm
(the “Tax Professional”) jointly selected by the Company and you and paid by the
Company. The Tax Professional shall be a nationally recognized United States
public accounting or law firm that has not during the two years preceding the
date of its selection acted in any way on behalf of the Company or any of its
subsidiaries. If you and the Company cannot agree on the firm to serve as the
Tax Professional, then you and the Company shall each select one such firm and
those two firms shall jointly select such a different firm to serve as the Tax
Professional. Absent manifest error, the determinations by the Tax Professional
shall be binding upon you and the Company.

Governing Law

This letter shall be governed by the laws of California, without regard to
conflict of law principles.

 

5



--------------------------------------------------------------------------------

Representations and Warranties

By accepting this offer of continued employment, you represent that you are able
to continue performing your duties pursuant to this job and carry out the work
that it involves without breaching any legal restrictions on your activities,
such as non -competition, non- solicitation or other work-related restrictions
imposed by a former employer. You further confirm that you will not and have not
removed or taken any documents or proprietary data or materials of any kind,
electronic or otherwise, with you from your former employer to the Company
without written authorization from your former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

By accepting this offer of continued employment, you acknowledge and agree that,
so long as you are employed by the Company, except upon the prior written
consent of the [Chief Executive Officer or the ] Board, you will not (i) accept
any other employment, or (ii) engage, directly or indirectly , in any other
business activity (whether or not pursued for pecuniary advantage) that is or
may be in conflict with, or that might place you in a conflicting position to
that of, the Company.

Upon your acceptance of this offer of continued employment, please acknowledge
your agreement with the terms set forth in this letter by signing in the
designated space below.

I look forward to your continued success with the Company. If you have any
questions, please don’t hesitate to call me.

 

Yours sincerely,

/s/ Steve Altschuler

Steve Altuschuler

Chairman of the Board, 89bio, Inc.

On behalf of 89bio, Inc.

 

6



--------------------------------------------------------------------------------

Acceptance of Offer

I have read, understood and accept all the terms of the offer of continued
employment as set forth in the foregoing letter. I have not relied on any
agreements or representations, express or implied, that are not set forth
expressly in the foregoing letter, and this letter supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to the subject matter of this letter.

 

Rohan Palekar Signed:   /s/ Rohan Palekar

 

7